Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/10/22.  Claims 1,3,4 and 9 are amended and claims 5-8 and 10-12 are cancelled.  Claims 1-4,9 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment and applicant’s comment. However, the amendment raises new 112 second paragraph issue.  The rejection is as followed.
The obviousness double patenting rejection is withdrawn due to the filing of the Terminal Disclaimer which was approved.
Claim Rejections - 35 USC § 112
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague and indefinite.  The claim depends from claim 1 which recites that the oil and fat composition form an oily phase and comprises less than 1% high-melting-point oils and fats.  However, claim 2 recites that the high-melting-point oils and fats are not contained in the oily phase.  It is not clear what is intended by this because the composition forms an oily phase and comprises the high-melting points and fats.
Claim 3 is vague and indefinite.  The claim recites that the high-melting points oils and fat have arising melting points of 30-40 degrees C.  However, claim 1 limits the high-melting-point oils and fats to a melting point of higher than 45 degrees C.  The range in claim 3 is outside the limit set forth in claim 1.  It is not clear how the claim further limits claim 1 and what is intended when the characteristic is different.
Claim 4 has the same problem as claim 3.
The new rejection is necessitated by amendment to claims 1, 3-4.
Claim Rejections - 35 USC § 103
Claims 1-4,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyoshi Inoue ( Jp2007282606A).
For claim 1, Tomoyoshi discloses a roll-in oil and fat composition comprising  transesterified oils and fat, middle melting point fat and liquid.  The blending ration of the three components are not limited but desirably has the following ratio 5-100%/0-95%/0-95%.  Thus, the amount of transesterified oils and fat ranges from 5-100%; the middle melting point fat can be 0 and the amount of liquid oil ranges from 0-95%. The ranges claimed fall within the range of transesterified oils and fats and liquid oil.  The range of less than 1% of high melting point oils and fats includes 0%.   The composition has liquid oil; thus, the composition is considered to be in oily phase.  Tomoyoshi discloses the transesterified oil comprises 10-30% C12, 2-10% C22 and the remainder of the saturated fatty acid is substantially palmitic acid and stearic acid.  The ratio of S/P is equal or greater than 3.  However, on page 5, Tomoysohi discloses preparation of hard stock 12 in which the S/P ratio is 1.5.  Tomoysohi discloses the saturated fatty acid in the constituent fatty acid is 85% or more. If 85%  saturated fatty acid and C12 is 30% and C22 is 10%, the remaining is 45% which can be of palmitic acid and stearic acid.  The ratio of S/P is 3 or greater which means the amount of stearic is greater than palmitic;  if palmitic acid is present at 10%, then the amount of stearic is 30%.  For claim 2, Tomoysohi does not disclose high melting point oil of higher than 45 degrees C.  For claim 9 discloses using the roll-in composition in croissant which is a layered bakery product.  (See pages 2-3,5)
The claimed ranges fall within the ranges disclosed in Tomoysohi. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima faciecase of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Tomoysohi does not specifically disclose the ranges of palmitic acid and stearic acid.  However, as shown above the content of the fatty acids includes amounts falling within the claimed ranges based on the total saturated fatty acid and the ratio of S/P given.  Furthermore, Tomoysohi discloses the amounts of C 12, C12 and the ratio of S/P affecting the weakness, softness and graining of the fat.  Thus, it would have been within the skill of one in the art to optimize the amounts depending on the textural feel desired for the fat composition.  The determination would have been within the skill of one in the art through routine experimentation.  With respect to the properties in claims 3-4, Tomoysohi discloses the same transesterified oil.  Thus, it is expected the same properties are present in absence of evidence showing otherwise.  While Tomoysohi discloses ratio of greater than 3, Tomoysohi also discloses example in which the ratio is 1.5 which is less than 3.  It would have been obvious to one skilled in the art to vary the ratio depending on the amounts of palmitic and stearic acid wanted in the product.  Applicant has not established any criticality to the ratio as the ratio is disclosed to vary over a wide range of .5-7.
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. 
In the response, applicant argues Tomoyoshi discloses S/P ratio of greater than 3 so as to solve the technical problem of providing a transesterified fat and oil composition that has a low trans isomer content and provides food physical properties for use as a hard stock of a plastic oil and fat composition.  This argument is not persuasive because Tomoyoshi discloses the use of the fat composition in bread and baked confectionery and the products are disclosed to have good mouthfeel and heat resistance.  Applicant has not provided any comparative data to establish unexpected results of the claimed ratio versus the ratio disclosed in Tomoyoshi.  Tomoyoshi discloses  that when S/P is less than 3, there is a possibility that graining is like to occur in margarine.  This disclosure is not a definitive teaching against the ratio of less than 3 and is only related to the margarine.  On page 5, Tomoyoshi discloses example of preparation of hard stock 13 and the ratio of S/P is 1.5.  Thus, it would have been readily apparent to one skilled in the art that the ratio is not restricted to greater than 3 and does not render citation’s invention inoperable for its intended purposes as argued by applicant.
Applicant points to examples 4,5,11 and 12 of the instant specification as evidence of unexpected results; however, the results are not convincing.  The S/P ration in examples 4,5 do not even fall within the claimed range.  There is no objective measurements to show unexpected result of the claimed ratio range.  Description such as favorable, slightly poor, poor and extremely favorable are such subjective evaluation that can vary among individuals.  A product can be characterized as favorable by one and poor by another.  There is no uniformity or guidance given on how the characteristics are evaluated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 19, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793